Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed July 31, 2019.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes (claims 1, 8, and 15), which are recited as a methods that perform the steps and/or functions of: receiving, by a computing device, a plurality of data records associated with a plurality of patients; generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients; training, based on the trained ensemble classifier, a patient score indicative of a likelihood of a hospitalization event for a subject patient; and sending, by the computing device, the patient score to a reporting subsystem.
generating, by a computing device based on a trained ensemble classifier, one or more dependent patient scores each indicative of a respective likelihood of a hospitalization event for a subject patient; determining, based on a meta-classifier and the one or more dependent patient scores, a patient score indicative of the likelihood of the hospitalization event for the subject patient, wherein the meta-classifier comprises a logistic regression algorithm; and sending, by the computing device, the patient score to a reporting subsystem.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are described as mathematical relationships, mathematical formulas or equations, mathematical calculations. 
The claim is directed to a system to perform the process of identifying mathematical relationships between patient data and a hospitalization event, which is performed by the system generating a training dataset by organizing the patient data into feature vectors and training, based on the trained ensemble classifier, a patient score indicative of a likelihood of a hospitalization event for a subject patient. This is the system learning the relationships between the past patient data and the likelihood of a hospitalization event. 
The determination, based on the trained ensemble classifier, a patient score indicative of a likelihood of a hospitalization event for a subject patient and the additional limitations in independent claim 8 are steps that describe applying the model on a set of patient data to generate patient scores indicative of a likelihood of a hospitalization event and classifying those patient scores using a logistic regression algorithm. This is still 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a plurality of data records associated with a plurality of patients and generating a training dataset are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data records be associated with a plurality of patients and the patient score being indicative of a likelihood of a hospitalization event for a subject patient are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of sending, by the computing device, the patient score to a reporting subsystem is an example of necessary data outputting because it merely describes outputting the determined scores to a reporting subsystem. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the use of data records associated with a plurality of patients and the use of scores described as being indicative of a likelihood of a hospitalization event are steps that are used to generally link the performance of identifying mathematical relationships between data and outcomes to the field of patient monitoring. 
The steps reciting generically recited components of a computer system, such as the steps that recite the use of a computing device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system that uses a computing device.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “receiving, by a computing device” and “sending, by the computing device”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B

The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory or sending and receiving data over a network (receiving a plurality of data records and sending the patient score to a reporting subsystem, both of which would be storing and retrieving if from components within one device and sending and receiving if from external components), electronic recordkeeping (generating  a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients, because it is organizing patient data into a format that is usable by the system), or performing repetitive calculations (training an ensemble classifier and determining a patient score indicative of a likelihood of a hospitalization event). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
see specification, par. [0060], “A remote computing device may be a personal computer, computing station (e.g., workstation), portable computer (e.g., laptop, mobile phone, tablet device), smart device (e.g., smartphone, smart watch, activity tracker, smart apparel, smart accessory), security and/or monitoring device, a server, a router, a network computer, a peer device, edge device, and so on.”). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generic computer that accesses and organizes patient data, identifies mathematical relationships between sets of data and determined outcomes, and applies these relationships to new sets of data to identify likely future outcomes. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-7 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-7 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-7 all recite additional limitations that amount to: insignificant extra-solution activity or additional descriptions of the abstract idea.
Claims 2-3 and 7 all recite additional limitations that serve to select by type or source the data to be manipulated by describing the types of data that are to be included in the feature 
Claim 4 does not further limit the abstract idea for the purposes of 101 because the ensemble classifier is recited as comprising “one or more classifiers.” This results in a broadest reasonable interpretation that includes the use of one classifier, which would be the same abstract idea that is performed in claim 1.
Claim 5 recites further limitations that further describe the abstract idea because it describes the types of algorithms that can be used to identify the mathematical relationships between the patient data and the outcomes. This is still describing identifying a mathematical relationship and implementing the abstract idea using a generic computer by executing the software.
Claim 6 recites further limitations that are the same or substantially similar to the limitations in independent claim 8 that have been addressed above as further describing the method used to apply the identified relationship to the patient data. This is still performing the abstract idea.
Claims 9 and 16 are claims that are dependent from claims 8 and 15, respectively. Claims 9 and 16 recite limitations that are addressed in other independent claims, claims 15 and 8, respectively. Claims 9 and 16 are rejected under 101 for the same reasons as claims 15 and 8, respectively.
Claims 10-11 and 17-18 are dependent claims, from claims 8 and 15, respectively, that recite additional limitations that are the same or substantially similar to the limitations of claims 2-3. Claims 10-11 and 17-18 are rejected under 101 for the same reasons as claims 2-3.
Claims 12-14 are claims that are dependent from claim 9, and ultimately dependent from claim 8, that recite additional limitations that are the same or substantially similar to the additional limitations of claims 4, 5, and 7, respectfully. Please refer to the rejections of claim 9 and claims 4, 5, and 7.
Claims 19-20 are claims that are ultimately dependent from claim 15 and recite additional limitations that are the same or substantially similar to the limitations of the methods of claims 4-5, respectively. Please refer to the rejections of claim 15 and claims 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathe (US PG Pub. 2020/0327456) in view of Volosin (US PG Pub. 2019/0282178).

Claim 1
	Regarding claim 1, Sathe teaches
A method comprising
Par. [0003], “In one embodiment, by way of example only, a method for implementing enhanced ensemble model diversity and learning by a processor is provided.”
Receiving, by a computing device, a plurality of data records 
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria.”
This states that the feature vectors can be based on different data sources.
Generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. Therefore, if the blood glucose level drops below 70 mg/dl during the time window after the bolus, the event may be "marked" (e.g., an indication) that bolus as HYPO, otherwise it may be marked as NON-HYPO.”
Training, based on the training dataset, an ensemble classifier
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The features may be grouped into the minority class (e.g., HYPO features) and a majority class (e.g., NON-HYPO features). The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists a plurality of machine learning models that can be used.
Determining, based on the trained ensemble classifier, an indication of a likelihood of an event for a subject patient	
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0070], “The classification component 410 may extract one or more features from a plurality of data points and classify those of the plurality of data points into a majority class or a minority class according to the one or more features. The classification component 410 may determine a score for a test data point by combining one or more predictions from the one or more ensemble models.”
Par. [0073], “The prediction module 408 may predict an occurrence of an event using the one or more ensemble models. One or more machine learning models or "classifiers" may be learned or trained by the machine learning module 406 using the average event delay and/or the prediction module 408 in addition to other features and/or parameters. The prediction module 408 may predict the hypoglycemic event in diabetic patients based on learned or trained classifiers.”
Sending, by the computing device, the patient score to a reporting subsystem
Par. [0021], “Additionally, in association with the machine learning, user (e.g., patient) behavior may be modified using notifications. For example, patients may be provided notifications that a hypoglycemia event is probable so that the patients take action and hypoglycemia does not occur. A user may provide feedback indicating a degree of efficiency and usefulness of the notification. The present invention may continuously learn from the data and continuously improve machine learning models. One or more patterns and 
The ability to use the stored data for “long-term analysis of pattern and trend change-detection” or to be provided to a user via an interface or interactive dashboard means the data repository is part of a reporting system where the data can be used to update the trained classifiers or alert users of the system to a patient identified as being at risk of an adverse event.
Sathe suggests
The plurality of data sources being associated with a plurality of patients
Par. [0020], “One or more reliable and accurate model may be created/built for predicting an event (e.g., hypoglycemia event prediction for diabetes patients) for a selected group/user according to data (e.g., insulin pump data), user (e.g., patient) demographic data, and/or user behavioral data, which may have characteristics of event classification imbalance in the collected data set.”
Par. [0062], “Demographic information of the patients and the bolus event features may also be combined to form bolus features (e.g., features of a set of original data points prior to being clustered into the minority class).”
The use of demographic information to classify the user’s features implies that the data is associated with a plurality of patients because the demographic features of a single patient are unlikely to change over time.
However, Sathe does not explicitly teach
The plurality of data sources being associated with a plurality of patients
The indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Volosin teaches
The plurality of data sources being associated with a plurality of patients
Par. [0260], “In some implementations, a machine learning classifier as described in further detail below can be trained on a large population, for example, a population that can range from several thousand to tens of thousands of patient records comprising electrophysiology, demographic and medical history information. The machine learning tool can include but is not limited to classification and regression tree decision models, such as random forest and gradient boosting, (e.g., implemented using R or any other statistical/mathematical programming language).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to receive data from a plurality of data sources associated with a plurality of patients, as taught by Volosin, because additional data sets are useful in training and validating the classifier model, and more sets of see Volosin, par. [0266]-[0269]).
Volosin further teaches
An indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Par. [0013], “In some examples, the current clinical condition of the patient includes a predictive score based upon the output of the machine learning process, wherein the predictive score indicates a likelihood of an occurrence of an adverse event. In some examples, the adverse event includes one or more of an arrhythmia event, a stroke event, a syncopal event, and a hospitalization event.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Volosin the ability to predict a score that is indicative of a likelihood of a hospitalization event, as taught by Volosin, because it allows the patient and their care providers to identify situations where they are likely to be hospitalized and take actions to avoid or mitigate such an event (see Volosin, par. [0061], [0064]).

Claim 4
Regarding claim 4, the combination of Sathe and Volosin teaches all the limitations of claim 1. Sathe further teaches
The ensemble classifier comprising one or more classifiers
Par. [0062], “An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining 
Par. [0070], “The classification component 410 may determine a score for a test data point by combining one or more predictions from the one or more ensemble models.”

Claim 5
	Regarding claim 5, the combination of Sathe and Volosin teaches all the limitations of claim 4. Sathe further teaches
The one or more classifiers comprising one or more of a random forest classifier, a naïve Bayes classifier, a gradient boosting machine classifier, an adaptive boosting classifier, or a logistic regression classifier
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists additional possible machine learning methods that include naïve Bayes classifier, random forests, boosting algorithms, and logistic regression.

Claim 6
	Regarding claim 6, the combination of Sathe and Volosin teaches all the limitations of claim 5. Sathe further teaches
Determining, based on the trained ensemble classifier, a patient score indicative of a likelihood of a hospitalization event for the subject patient comprising
As described in the rejection of claim 1, even though Sathe does not teach the indication being a patient score indicative of a likelihood of a hospitalization event, that limitation is taught by the combination of Sathe and Volosin.
Generating, based on the one or more classifiers applied to the subject vector for the subject patient, one or more dependent patient scores each indicative of a respective likelihood of the hospitalization event for the subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta-classifier and the one or more dependent patient scores, the patient score indicative of the likelihood of the hospitalization event for the subject patient 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.

Claim 7
	Regarding claim 7, the combination of Sathe and Volosin teaches all the limitations of claim 4. Sathe further teaches
The one or more classifiers being selected for the ensemble based on one or more of an F-1 score, a precision, a recall, an accuracy, or a confusion metric for each of the one or more classifiers
Par. [0063], “In one aspect, a misclassification may occur if a model misclassifies a label of known entities. The machine learning model may be built using either a cost minimization technique such as, for example, a gradient descent or other techniques using a Gini index. One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc. The misclassification cost may be measured using the area-under-curve ("AOC") of a receiver operating characteristic (ROC) 
This shows that the classifiers are selected based on accuracy metrics that are used either to minimize a cost derived from inaccurate results or PPV, which provides an indication of the accuracy by measuring correct values.

Claim 8
	Regarding claim 8, Sathe teaches
A method comprising, 
Par. [0003], “In one embodiment, by way of example only, a method for implementing enhanced ensemble model diversity and learning by a processor is provided.”
Generating, by a computing device based on a trained ensemble classifier, one or more dependent patient scores each indicative of a respective likelihood of an event for a subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta classifier and the one or more dependent patient scores, a patient score indicative of the likelihood of the event for the subject patient, 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.
Sending, by the computing device, the patient score to a reporting subsystem
Par. [0021], “Additionally, in association with the machine learning, user (e.g., patient) behavior may be modified using notifications. For example, patients may be provided notifications that a hypoglycemia event is probable so that the patients take action and hypoglycemia does not occur. A user may provide feedback indicating a degree of efficiency and usefulness of the notification. The present invention may continuously learn from the data and 
The ability to use the stored data for “long-term analysis of pattern and trend change-detection” or to be provided to a user via an interface or interactive dashboard means the data repository is part of a reporting system where the data can be used to update the trained classifiers or alert users of the system to a patient identified as being at risk of an adverse event.
However, Sathe does not teach
The indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Volosin teaches
An indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Par. [0013], “In some examples, the current clinical condition of the patient includes a predictive score based upon the output of the machine learning process, wherein the predictive score indicates a likelihood of an occurrence 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to predict a score that is indicative of a likelihood of a hospitalization event, as taught by Volosin, because it allows the patient and their care providers to identify situations where they are likely to be hospitalized and take actions to avoid or mitigate such an event (see Volosin, par. [0061], [0064]).

Claim 9
Regarding claim 9, the combination of Sathe and Volosin teaches all the limitations of claim 8. Sathe further teaches
Receiving, by a computing device, a plurality of data records 
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria.”
This states that the feature vectors can be based on different data sources.
Generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data 
Training, based on the training dataset, an ensemble classifier
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The features may be grouped into the minority class (e.g., HYPO features) and a majority class (e.g., NON-HYPO features). The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of 
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists a plurality of machine learning models that can be used.
Sathe suggests
The plurality of data sources being associated with a plurality of patients
Par. [0020], “One or more reliable and accurate model may be created/built for predicting an event (e.g., hypoglycemia event prediction for diabetes patients) for a selected group/user according to data (e.g., insulin pump data), user (e.g., patient) demographic data, and/or user behavioral data, which may have characteristics of event classification imbalance in the collected data set.”
Par. [0062], “Demographic information of the patients and the bolus event features may also be combined to form bolus features (e.g., features of a set of original data points prior to being clustered into the minority class).”
The use of demographic information to classify the user’s features implies that the data is associated with a plurality of patients because the demographic features of a single patient are unlikely to change over time.
However, Sathe does not explicitly teach
The plurality of data sources being associated with a plurality of patients
Volosin teaches
The plurality of data sources being associated with a plurality of patients
Par. [0260], “In some implementations, a machine learning classifier as described in further detail below can be trained on a large population, for example, a population that can range from several thousand to tens of thousands of patient records comprising electrophysiology, demographic and medical history information. The machine learning tool can include but is not limited to classification and regression tree decision models, such as random forest and gradient boosting, (e.g., implemented using R or any other statistical/mathematical programming language).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to receive data from a plurality of data sources associated with a plurality of patients, as taught by Volosin, because additional data sets are useful in training and validating the classifier model, and more sets of records can help improve the ability of the model to accurately predict expected outcomes (see Volosin, par. [0266]-[0269]).

Claims 12-14
Claims 12-14 are methods that are dependent from claim 9, and ultimately dependent from claim 8, that recite additional limitations that are the same or substantially similar to the additional limitations of claims 4, 5, and 7, respectfully. Please refer to the rejections of claim 9 and claims 4, 5, and 7.

Claim 15
Regarding claim 15, Sathe teaches
Receiving, by a computing device, a plurality of data records 
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data 
This states that the feature vectors can be based on different data sources.
Generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. Therefore, if the blood glucose level drops below 70 mg/dl during the time window after the bolus, the event may be "marked" (e.g., an indication) that bolus as HYPO, otherwise it may be marked as NON-HYPO.”
Training, based on the training dataset, an ensemble classifier
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from 
Par. [0062], “The features may be grouped into the minority class (e.g., HYPO features) and a majority class (e.g., NON-HYPO features). The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists a plurality of machine learning models that can be used.
Sathe suggests
The plurality of data sources being associated with a plurality of patients
Par. [0020], “One or more reliable and accurate model may be created/built for predicting an event (e.g., hypoglycemia event prediction for diabetes patients) for a selected group/user according to data (e.g., insulin pump data), user (e.g., patient) demographic data, and/or user behavioral data, which may have characteristics of event classification imbalance in the collected data set.”
Par. [0062], “Demographic information of the patients and the bolus event features may also be combined to form bolus features (e.g., features of a set of original data points prior to being clustered into the minority class).”
The use of demographic information to classify the user’s features implies that the data is associated with a plurality of patients because the demographic features of a single patient are unlikely to change over time.
However, Sathe does not explicitly teach
The plurality of data sources being associated with a plurality of patients
Volosin teaches
The plurality of data sources being associated with a plurality of patients
Par. [0260], “In some implementations, a machine learning classifier as described in further detail below can be trained on a large population, for example, a population that can range from several thousand to tens of thousands of patient records comprising electrophysiology, demographic and medical history information. The machine learning tool can include but is not limited to classification and regression tree decision models, such as random forest and gradient boosting, (e.g., implemented using R or any other statistical/mathematical programming language).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to receive data from a plurality of data sources associated with a plurality of patients, as taught by Volosin, because additional data sets are useful in training and validating the classifier model, and more sets of records can help improve the ability of the model to accurately predict expected outcomes (see Volosin, par. [0266]-[0269]).

Claim 16
	Regarding claim 16, the combination of Sathe and Volosin teaches all the limitations of claim 15. Sathe further teaches
Generating, based on a trained ensemble classifier applied to the subject vector, one or more dependent patient scores associated with a subject vector for a subject patient, wherein each of the one or more dependent patient scores are indicative of a respective likelihood of an event for a subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta classifier and the one or more dependent patient scores, a patient score indicative of the likelihood of the event for the subject patient, 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.
Sending, by the computing device, the patient score to a reporting subsystem
Par. [0021], “Additionally, in association with the machine learning, user (e.g., patient) behavior may be modified using notifications. For example, patients may be provided notifications that a hypoglycemia event is probable so that the patients take action and hypoglycemia does not occur. A user may provide feedback indicating a degree of efficiency and usefulness of the notification. The present invention may continuously learn from the data and continuously improve machine learning models. One or more patterns and trends may be learned and analyzed over a defined time period. All user information, actions performed by the user, and notifications may be stored in repository. The stored data may be used for long-term analysis of pattern and trend change-detection. In addition, a user may visualize all the stored information, including hypoglycemia predictions and the data/features used for computing the prediction. This data may be provided to one or more users via an interactive dashboard (e.g., via graphical user interface "GUI") for 
The ability to use the stored data for “long-term analysis of pattern and trend change-detection” or to be provided to a user via an interface or interactive dashboard means the data repository is part of a reporting system where the data can be used to update the trained classifiers or alert users of the system to a patient identified as being at risk of an adverse event.
However, Sathe does not teach
The indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Volosin teaches
An indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event
Par. [0013], “In some examples, the current clinical condition of the patient includes a predictive score based upon the output of the machine learning process, wherein the predictive score indicates a likelihood of an occurrence of an adverse event. In some examples, the adverse event includes one or more of an arrhythmia event, a stroke event, a syncopal event, and a hospitalization event.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to predict a score that is indicative of a likelihood of a hospitalization event, as taught by Volosin, because it allows the patient and their care providers to identify situations where they are likely to be hospitalized and take actions to avoid or mitigate such an event (see Volosin, par. [0061], [0064]).

Claims 19-20
Claims 19-20 are method claims that are ultimately dependent on claim 15 and recite additional limitations that are the same or substantially similar to the limitations of the methods of claims 4-5, respectively. Please refer to the rejections of claim 15 and claims 4-5.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe and Volosin, in further view of Cha (US PG Pub. 2020/0005900).

Claim 2
	Regarding claim 2, the combination of Sathe and Volosin teaches all the limitations of claim 1. Sathe further teaches
The use of feature vectors to represent predictive features
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. 
However, Sathe does not teach
Each of the sets of predictive features comprising a health condition score based on the Charlson Comorbidity Index
Cha teaches
Each of the plurality of vectors comprising a health condition score based on the Charlson Comorbidity Index
Abstract, “The embodiments may utilize patient data relating to demographics, vital signs, diagnoses, procedures, diagnostic tests, biomarker assays, genetic tests, behaviors, and/or patient symptoms, to determine risk information, such as important predictive features and patient risk scores.”
Par. [0079], “In one embodiment, the system may employ one or more features relating to a calculated comorbidity score. For example, a comorbidity score may be calculated for one or more of the comorbidity groups according to the Charlson Comorbidity Index ("CCI") scoring system. The CCI assigns points based on the presence of comorbidities as well as the age of a patient, where a higher score is considered to be a more complex patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Volosin the use of a health condition score based on the Charlson Comorbidity Index, as taught by Cha, because a score based on the Charlson Comorbidity Index can provide the system an indication of how complex a patient is (see Cha, par. [0079]).

Claim 10
	Claim 10 is a method claim dependent from claim 9, and ultimately dependent from claim 8, which recites additional limitations that are the same or substantially similar to the steps of the method of claim 2. Please refer to the rejections of claim 9 and claim 2.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe and Volosin, in further view of Yu (US PG Pub. 2009/0234628) and Song (US PG Pub. 2011/0238322).

Claim 3
	Regarding claim 3, the combination of Sathe and Volosin teaches all the limitations of claim 1. However, Sathe does not teach
Each of the plurality of vectors comprising a Karnofsky Scale score
Wherein the method further comprises determining, based on the Karnofsky Scale score of each of the plurality of vectors, a performance status score ranging from 0 to 4
Yu teaches
Each of the plurality of vectors comprising a Karnofsky Scale score
Par. [0022], “The input 18 is an interface to receive data. Treatment data is received. Treatment data may be biological data, clinical data, image data, a combination thereof, or other data determined to be relevant to the treatment of a tumor and/or prediction of complete response.”
Par. [0023], “Clinical data may include treatment characteristics, such as type, strength, and length of treatment that is to be performed, and other clinical evaluations, such as performance score (WHO, Karnofsky).”
Par. [0035], “The processor 12 applies the model or models. The treatment data and/or other data of relevant feature vectors is input into the model or models. The information may be input according to requirements, such as inputting values in specific units. Alternatively, raw data is input and the model includes preprocessing to derive the values used by the model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Volosin the ability to use a Karnofsky Scale score as part of the feature vectors, as taught by Yu, because the Karnofsky Scale score is one kind of clinical evaluation of a patient that is useful in determining the patient’s condition and predicting oncoming adverse events (see Yu, par. [0023], “”).
Yu further teaches
The ability to preprocess the Karnofsky Scale score data to derive values used by the model
Par. [0037], “The information may be input according to requirements, such as inputting values in specific units. Alternatively, raw data is input and the model includes preprocessing to derive the values used by the model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Volosin, and Yu the ability to preprocess the Karnofsky Scale score data to derive values used by the model, as taught by Yu, because it is taking two prior art elements, the ability to use a Karnofsky Scale score taught by Yu and the ability to preprocess raw inputs to derive values also taught by Yu, combined according to known methods, performing the preprocessing methods on the raw inputs of the Karnofsky Scale scores, to achieve predictable results, a set of scores based on the Karnofsky Scale scores that are different from the raw inputs for the Karnofsky Scale scores, with no additional Graham v. Deere considerations (MPEP 2143.I.A). 
Song teaches
Wherein the method further comprises determining, based on the Karnofsky Scale score of each of the plurality of vectors, a performance status score using a simplified range
Par. [0057], “Methods for scoring a patient's performance status are known in the art. For example, this measure is used to determine whether a patient can receive chemotherapy, whether dose adjustment is necessary, and as a measure for the required intensity of palliative care. It is also used in oncological randomized controlled trials as a measure of quality of life. There are various scoring systems, including the Karnofsky score and the Zubrod score. Parallel scoring systems include the Global Assessment of Functioning (GAF) score, which has been incorporated as the fifth axis of the Diagnostic and Statistical Manual (DSM) of psychiatry. The Karnofsky score runs from 100 to 0, where 100 is "perfect" health and 0 is death. The score may be employed at intervals of 10, where: 100% is normal, no complaints, no signs of disease; 90% is capable of normal activity, few symptoms or signs of disease, 80% is normal activity with some difficulty, some symptoms or signs; 70% is caring for self, not capable of normal activity or work; 60% is requiring some help, can take care of most personal requirements; 50% requires help often, requires frequent medical care; 40% is disabled, requires special care and help; 30% is severely disabled, hospital admission indicated but no risk of death; 20% is very ill, urgently requiring admission, requires supportive measures or treatment; and 10% is moribund, rapidly progressive fatal disease processes.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Volosin, Yu, and Song the ability to use a performance status score based on the Karnofsky Scale score using a simplified range, see Song, par. [0057]-[0058]).
In light of the above cited references, the following limitations would have been obvious
A performance status score ranging from 0 to 4
Yu teaches the ability to use the Karnofsky Scale scores (par. [0023]).
Yu teaches the ability to preprocess data to derive values (Yu, par. [0037]).
Song teaches the Karnofsky Scale is from 0-100 (Song, par. [0057].
Song teaches simplifying the ranges from 0-100 to only using intervals of 10 (e.g., 100, 90, 80, etc.) (Song, par. [0057]).
The descriptions of the different intervals of Song allow for a further joining of groups based on characteristics of the enumerated groupings (i.e., 100, 90, and 80 are described as allowing for normal activity; 70, 60 can care for self in most instances, but cannot perform normal activity; 50, 40 require help and medical care; 30, 20 require admission to a care facility; 10, 0 rapidly progression to fatal or dead). These potential further groupings would reduce the 10-0 scale to 0-4.
Par. [0058] describes a similar simplification from the 100-0 scale to a 0-5 scale.
While not relied upon, Examiner notes that normalizing a range of scores from one range to another range only is a known method of converting raw numerical data that requires only minor mathematical manipulation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Volosin, Yu, and Song the use of a Karnofsky Scale score where the performance status score ranges from 0 to 4, as taught by see Song, par. [0057]-[0058]), a finite number of solutions when narrowing the range beyond the original 0-100 (such as 0-10 or 0-5), and those in the art could have pursued the solution with a reasonable expectation of success (MPEP 2143.I.E).

Claim 11
	Claim 11 is a method claim dependent from claim 9, and ultimately dependent from claim 8, which recites additional limitations that are the same or substantially similar to the steps of the method of claim 3. Please refer to the rejections of claim 9 and claim 3.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe and Volosin, in further view of Cha, Yu, and Song.

Claim 17
	Regarding claim 17, the combination of Sathe and Volosin teaches all the limitations of claim 15. However, Sathe does not teach
Each of the plurality of vectors comprising a standardized Karnofsky Scale score and a health condition score, and wherein each of the health condition scores are based on the Charlson Comorbidity Index
The combination of Sathe, Volosin, Yu, and Song teach
Each of the plurality of vectors comprising a standardized Karnofsky Scale score 
Please refer to the rejection of claim 3.
The motivation and rationale to combine the Sathe, Volosin, Yu, and Song references in claim 17 is the same or substantially similar to the motivation and rationale to combine the 
The combination of Sathe, Volosin, and Cha teach the following limitations
Each of the plurality of vectors comprising a health condition score, and wherein each of the health condition scores are based on the Charlson Comorbidity Index
Please refer to the rejection of claim 2.
The motivation and rationale to combine the Sathe, Volosin, and Cha references in claim 17 is the same or substantially similar to the motivation and rationale to combine the Sathe, Volosin, and Cha references in claim 2. The motivation and rationale to combine references from claim 2 is incorporated herein.

Claim 18
	Claim 18 is a method claim dependent from claim 17 and ultimately dependent from claim 15, which recites additional limitations that are the same or substantially similar to limitations recited as part of the steps of the method of claim 3. Please refer to the rejections of claim 17 and claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686